El Juez Asociado Sbñob De Jesús
emitió la opinión del tribunal.
Esta es una apelación contra sentencia que declaró sin lugar una demanda de desahucio a base de una excepción previa (1) de insuficiencia de hechos constitutivos de causa de acción.
 La demanda, sustancialmente, alega que el demandante adquirió un edificio radicado en la ciudad de Bayamón, por compra en pública subasta, por precio de $50,000; que a virtud de contratos de arrendamiento celebrados con el anterior dueño, la planta baja se halla ocupada por un establecimiento comercial de la demandada R. Cobián Chinea & Co., Inc. y la alta por el codemandado Dr. César Heylinger; que dada la fuerte inversión que hizo el demandante para adquirir esa finca, y considerando su estado general, para protección de la misma, así como de los intereses del demandante, de buena fe desea recobrar su posesión, “para demoler parcialmente parte del edificio, para adicionarlo, y además introducirle reparaciones y mejoras urgentes y de importancia” (bastardillas nuestras); que en estas obras empleará una suma no menor de $12,000; que los planos de dicha ampliación y reparaciones han sido aprobados por el Departamento de lo Interior de Puerto Rico, el que además le ha concedido el correspondiente permiso para dichas obras; que se ha asegurado en el Pondo del Seguro deL Estado; y por último,' que el demandante concedió a los demandados un plazo de noventa días para desalojar el edificio y vencido éste les dió una prórroga, la cual también expiró sin que los demandados entregaran la propiedad.
En apoyo de la excepción previa invocan los demanda-dos el artículo 12(d) de la Ley núm. 464 Sobre Alquileres Razonables, aprobada el 25 de abril de 1946 (pág. 1327), *573complementado por el artículo 4 de la misma Ley, según fue enmendado por la Ley núm. 395 de 13 de mayo de 1947 (pág. 757).
El primero de dichos artículos prescribe que procederá el desahucio contra inquilinos, entre otros casos, “cuando el propietario demuestre a satisfacción del tribunal que de-sea de buena fe recobrar el local a fin de demolerlo total o parcialmente con la intención de construir un nuevo edifi-cio .... ”. (Bastardillas nuestras.)
Y el artículo 4, según quedó enmendado, hizo extensivas las disposiciones de la Ley Sobre Alquileres Bazonables a “edificios y locales para negocios, despachos y consultorios profesionales, oficinas y propósitos comerciales . . . . ”.
Arguyen los demandados que la demanda es insuficiente porque no alega que el demandante se propone demoler el edificio para construir uno nuevo.
No hay duda alguna, de conformidad con fel texto del ar-tículo 12(d) que el dueño de un edificio tiene derecho a esta-blecer la acción de desahucio cuando de buena fe y cumpli-das las demás condiciones establecidas en el referido ar-tículo, trata de recobrar el inmueble para demolerlo, total o parcialmente, con la intención de construir un nuevo edi-ficio. Ni la letra ni el espíritu de la Ley autorizan, sin embargo, al propietario, para desahuciar por el mero he-cho de que tenga el propósito de hacer adiciones o modifi-caciones más o menos importantes. En el presente caso la demanda no alega que el propietario tenga el propósito de construir un nuevo edificio, pero sí que necesita hacer re-paraciones urgentes y necesarias en defensa de la propie-dad. Es verdad que la Ley Sobre Alquileres Bazonables no autoriza, por sus propios términos, la acción de desahu-cio cuando el propietario necesita hacer reparaciones urgen-tes y razonablemente necesarias para salvar de la ruina su propiedad; sin embargo, sostiene el demandante que el ar-*574tícnlo 12(d) de dicha Ley no puede ser interpretado en el sen-tido de que el dueño de un edificio arrendado tenga que cruzarse de brazos sin poder hacer una reparación indispensable para salvar de la ruina su propiedad.
Esa interpretación es muy plausible y de contener la de-manda las alegaciones adecuadas, sin duda suscitaría una seria cuestión constitucional relacionada con la privación de la propiedad sin el debido procedimiento de ley.
Es significativo que el artículo 2t)9 de la Ley Federal ti-tulada “Housing and Rent Act of 1947”, el cual persigue el mismo objetivo que el 12(d) de la Ley Sobre Alquileres 9 Razonables, quizás para salvar la constitucionalidad de la ley, concede el derecho de desahucio cuando las alteracio-nes o reparaciones sean razonablemente necesarias para proteger y conservar el edificio y no puedan llevarse a efecto sin que el inquilino lo desocupe. |
Si bien en la demanda de este caso se alega que las re-paraciones o modificaciones que se propone hacer el deman-darle son urgentes y necesarias, esa alegación es insufi-ciente. Para que el demandante pueda levantar la cues-tión constitucional antes indicada, precisa alegar que las reparaciones o modificaciones son necesarias para salvar de la ruina su propiedad y que no pueden llevarse a cabo a menos que los inquilinos, o algunos de ellos, desocupen el inmueble. A ese fin la demanda es susceptible de enmienda. Por consiguiente, procede, en bien de la justicia, dejar sin efecto la sentencia y devolver el caso para dar una oportu-nidad al demandante de enmendar su demanda, si le fuere posible, en los términos antes 'indicados. Si la demanda fuera así enmendada, estaríamos en condiciones de pasar sobre la cuestión constitucional.

(1) El demandante la tituló “Moción de Desestimación”, pero no siendo las Beglas de Enjuiciamiento Civil aplicables a los pleitos de desaliueio, la llamaremos “Excepción Previa”.